Citation Nr: 0306101	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  94-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors and by weakness and numbness in the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for numbness and weakness of the left side.  He 
subsequently perfected a timely appeal regarding that 
decision.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 1992 and a 
Supplemental Statement of the Case (SSOC) in April 1993.

In a March 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for numbness and 
weakness of the left side.  In that decision, the Board also 
denied claims of entitlement to service connection for 
hypertension, chronic fatigue syndrome, and the residuals of 
a right ankle sprain.  In July 1999, the veteran moved to 
have the Board reconsider its decision, arguing that his 
request to appear at a personal hearing before a Member of 
the Board had not been honored.  

In August 1997, the Board vacated its March 1997 decision and 
remanded the case to the RO, so that the veteran could be 
provided with a hearing before a Member of the Board.  In 
October 1997, the veteran presented testimony at a personal 
hearing before a Member of the Board at the RO.  A transcript 
of this hearing was prepared and associated with the claims 
folder.  Thereafter, the Member who had conducted the October 
1997 hearing resigned from his position at the Board.  As a 
result, it was necessary to remand this case to the RO for a 
second time, so that another personal hearing could be 
conducted.  In January 2000, the veteran testified at another 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing was prepared and associated with 
the claims folder.  


In a June 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for hypertension, 
chronic fatigue syndrome, and the residuals of a right ankle 
sprain.  The Board also remanded the claim of entitlement to 
service connection for a disability manifested by weakness in 
the left arm and left leg.  As will be explained in greater 
detail below, the requested development has been completed.

In a May 2001 rating decision, the RO granted entitlement to 
service connection for weakness in the left upper extremity, 
and assigned a noncompensable evaluation.  Because the 
veteran did not subsequently express disagreement with either 
the disability rating or effective date assigned, that issue 
is no longer before the Board on appeal.

In a May 2001 SSOC,  the RO continued to deny his claim of 
entitlement to service connection for a disability manifested 
by weakness in the left leg.  In a May 2002 SSOC, the RO 
continued to deny the claim.  The claims folder was 
subsequently returned to the Board for further appellate 
review.

As noted above, in the June 2000 decision, the Board denied 
the veteran's claims of entitlement to service connection for 
hypertension, chronic fatigue syndrome, and the residuals of 
a right ankle sprain.  Thus, the issues have been resolved 
and are no longer on appeal before the Board.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not currently have 
a diagnosed disability that is manifested by weakness and 
numbness in the left leg.

2.  The preponderance of the evidence demonstrates that 
tremors were not incurred in or aggravated by service, nor is 
such a disability etiologically related to service.


CONCLUSION OF LAW

A disability manifested by tremors or by weakness and 
numbness in the left lower extremity was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that, in June 
1972, he complained of numbness in his left thigh.  The 
examiner noted that his left leg appeared to be normal, and 
that there was no evidence of edema, effusion, or bruises.  
The examiner concluded that his left leg was completely 
within normal limits upon observation.

Subsequent service medical records reveal no further 
complaints pertaining to the left lower extremity until 
January 1978.  At that time, the veteran reported 
experiencing numbness and tingling in his left arm and left 
leg.  It was noted that the veteran had a long history of 
neuromuscular problems.  It was also noted that he worked in 
an industrial environment in which exposure to chrome-
molybdenum fumes, after welding, was recurrent.  The examiner 
further noted possible exposure to zinc, asbestos, and a 
"host of other industrial metals".  Clinical evaluation 
revealed full range of motion in the leg and arm with no 
discoloration.  Examination also revealed negative straight 
leg raising and normal pulses bilaterally.  The examiner 
found that the neurological and vascular compartments of the 
feet were normal.  The examiner noted an assessment of 
exertional and pressure-related pain in the left leg and arm, 
by history.

Thereafter, in January 1979, immediately prior to his 
separation from service, the veteran complained of pain in 
his left arm and left leg.  Neurological examination revealed 
decreased pinprick sensitivity along the inner left leg, and 
decreased pinpoint discrimination.  The remainder of the 
examination was found to be normal.  The neurologist found no 
organic disease, and recommended that the veteran undergo a 
neurological examination after separation.

A January 1992 VA Discharge Summary reveals that the veteran 
was admitted with complaints of tremor in his legs and upper 
extremities.  He indicated that it was worse on the left side 
than on the right.  He also indicated that the tremors had 
begun one year before.  He reported that he had also 
experienced left upper extremity weakness over the last 
several months, as well as general malaise and joint pains.  
Examination revealed sensory perception to be intact, except 
for the ulnar segment of the left forearm, which showed 
decreased pinprick and soft touch.  Strength was found to be 
5/5, except for 4+/5 in the left upper extremity with 
proximal weakness.  Deep tendon reflexes were found to be 
symmetric.  An electroencephalogram (EEG), electromyogram 
(EMG), and magnetic resonance imaging (MRI) were all noted to 
be within normal limits.  A lumbar puncture showed no 
evidence of infection.  It was noted that the veteran's brain 
stem evoked responses, but that this was found to be of no 
great concern in light of the negative MRI and spinal fluid 
results.  The discharge diagnoses included tremor, of 
possibly the essential type, and hypertension.  It was noted 
that the veteran complained of multiple things throughout his 
hospitalization, and that he was even catatonic one night.  
He was reportedly seen by a psychiatric resident, who felt 
that his problem might be catatonic in nature.  

During his January 1992 hospitalization, the veteran 
continuously brought up different syndromes that he might 
have, although it was noted that his symptoms did not fit any 
of those syndromes exactly.  In light of the negative test 
results and the veteran's continued complaints, he was 
examined by psychiatry in order to make sure that he did not 
have a conversion disorder.  It was subsequently determined 
that he had an atypical major depression, as well as a 
probably conversion phenomenon secondary to the atypical 
major depression.  His discharge diagnoses included tremor, 
possible the essential type, and atypical major depression.

VA outpatient treatment records dated between January 1992 
and October 1992 reflect that the veteran continued to 
receive treatment for essential tremors.  In a February 1992 
clinical note, it was noted that he exhibited fatigue on 
examination.  The following month, he complained of weakness 
and tremors, and one record reflects that he related a 
history of left-sided weakness dating back to 1979.  In April 
1992, he complained of generalized pain over the back, legs, 
arms, and head.  In a May 1992 clinical note, it was noted 
there was weakness in his extremities, or paresthesia, in 
connection with a diagnosis of nephrolithiasis.  A September 
1992 record notes that there was no organic cause discerned 
for his tremors with fatigue.

In March 1992, the veteran filed a formal claim of 
entitlement to service connection for several disabilities, 
including numbness and weakness of the left side.

An April 1992 report of a VA psychological evaluation shows 
that the veteran had been referred for evaluation of 
persistent fatigue, tremor, and left-sided weakness.  He 
reported that he had initially experienced similar symptoms 
in 1978, following a recurrent fever, and that his symptoms, 
other than a headache, had resolved without treatment in a 
few months.  He further reported that he did not notice the 
return of fatigue symptoms until December 1990, when he 
sought treatment for pneumonia.  The examiner stated that the 
cause of the veteran's difficulties was not entirely clear, 
but the involvement of an auto-immune process was suggested.  
It was also suggested that myasthenia gravis should be 
seriously considered.

In the April 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
numbness and weakness of the left side.  As explained in the 
Introduction, above, he subsequently appealed that decision.

A July 1992 VA hospitalization summary reflects that the 
veteran was admitted in June 1992 with a two-year history of 
progressive physical complaints, and essentially negative 
work-ups by general medicine, neurology, and rheumatology.  
The veteran reported that his difficulties began in December 
1990, when he had pneumonia, and in early 1991, when he began 
treatment for hypertension.  In late January 1991, the 
veteran had reportedly began experiencing trembling in his 
upper extremities and, in June 1991, he reportedly 
experienced the onset of left-sided intermittent weakness.  
It was noted that, in September 1991, he had the onset of 
stuttering speech and, in January 1992, he experienced the 
beginning of occasional muscle fasciculations.  According to 
the hospitalization summary, the veteran underwent extensive 
work-up during his admission, including psychological 
evaluation.  The results of prior hospital tests were 
reportedly reviewed.  The examining physician explained that 
possible causes considered for his symptoms included 
myathenia gravis, other autoimmune disease, anxiety disorder, 
and conversion disorder.  It was noted that no evidence was 
found of an organic cause for his symptoms during this 
admission or during his previous admission.  It was concluded 
that the veteran had an anxiety disorder, which was aimed at 
his blood pressure medication, or an event in his past not 
specified, and that he was converting this to physical 
symptomatology, such as tremors, fasciculations, and 
stuttering.  He was given discharge diagnoses of anxiety 
disorder, not otherwise specified, and somatization disorder.

In a letter dated in June 1993, a private physician reported 
that he had begun treating the veteran in late 1990 for 
hypertension.  He explained that, in September 1991, the 
veteran had developed tremors in his extremities, and that, 
by June 1993, he had developed weakness on both sides.  The 
physician concluded that the veteran had very real physical 
symptoms that warranted further evaluation and treatment.

In a June 1993 letter, a VA psychologist indicated that 
extensive testing failed to suggest a clear-cut psychological 
reason for the veteran's condition.  It was his opinion that 
the veteran had a very complex and puzzling medical disorder.  
The psychologist further concluded that, not being a medical 
doctor, he would not hazard a guess as to its specific 
nature.  He explained, however, that, as a psychologist, he 
felt confidant that the veteran was not malingering or that 
his illness was due to an unconscious psychological conflict.  
The psychologist determined that it was possible that the 
veteran had a progressive neuromuscular disorder of unknown 
etiology.


In June 1993, the veteran presented testimony at a personal 
hearing before a Hearing Officer.  He testified that he had 
been told by his physician that he might have some sort of 
autoimmune disease, although the exact nature of the disease 
was unknown.  He indicated that he first experienced the 
symptoms of his disabilities, including weakness and numbness 
in the left arm and leg, during service.  During his personal 
hearing, the veteran's wife also testified as to his 
symptoms.

During his October 1997 hearing before a Member of the Board, 
the veteran explained that his symptoms first appeared in 
service.  The veteran's wife also testified as to the fact 
that she first noticed his symptoms in service.  She noted 
that it had been suggested that her husband had an autoimmune 
disease and that this had developed as a result of his 
military service.  During his hearing, the veteran reported 
that he was receiving benefits from the Social Security 
Administration.  He noted that he did not have to see any 
physicians from that agency, but instead just submitted his 
medical records.

During his October 1997 personal hearing, the veteran 
presented additional documentary evidence.  Included in that 
evidence was an October 1997 letter, from a private 
physician, Dr. B.W., who related that he, in conjunction with 
a number of consultants, had been treating the veteran since 
March 1997.  The physician explained that it was the 
preponderant medical opinion that the veteran had a medical 
illness that had not yet been fully diagnosed.  The physician 
noted that the symptoms of this illness had been consistently 
present since 1977, and that, while the specific disease was 
not yet known, the veteran continued to undergo evaluation.

Also submitted in October 1997 was a letter dated in 
September 1996, listing the formulas for various products 
which the veteran had requested.  The information on the 
ingredients was noted to be based upon the Material Safety 
Data Sheets supplied by the chemical manufacturers.  The 
veteran also submitted copies of excerpts from the Textbook 
of Family Practice, 5th edition; an article entitled 
Immunology, Basic Concepts, Diseases, and Laboratory Methods; 
and a medical article entitled Health Consequences of Service 
During the Persian Gulf War: Recommendations for Research and 
Information Systems, to support his assertion that his 
claimed left-side numbness and weakness are the result of his 
active duty service.

Thereafter, the record reflects that the veteran submitted 
another letter from the VA psychologist who had previously 
submitted reports in 1992 and 1993.  The VA psychologist 
indicated that the veteran's complaints of left-side weakness 
had remained the same as they had during his initial 
evaluation in 1992.  The psychologist determined that he 
still saw no evidence of malingering, and that, while one 
physician had diagnosed a somatoform disorder, he was unaware 
of any evidence to clearly explain such a diagnosis from a 
psychodynamic perspective, and characterized that diagnosis 
as one by exclusion.  The psychologist concluded that he 
continued to feel that the veteran was physically disabled 
and not employable.

In a letter dated in May 1999, a private physician, Dr. L.G., 
wrote that the veteran had a chronic problem with left arm 
and leg weakness, which required him to use a cane to assist 
in walking.  The physician noted that the cause of this 
problem had still not been ascertained.  In a second letter 
dated in January 2000, Dr. L.G. indicated that the cause of 
the veteran's left arm and leg weakness was unknown, but that 
the symptoms dated back to his time in the service.

During his January 2000 hearing before the undersigned, the 
veteran and his wife essentially restated their descriptions 
of the veteran's past symptoms as they believed them to 
pertain to his current claims.  They maintained that the 
veteran has a disability manifested by left arm and left leg 
weakness.

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to request that the veteran identify all health care 
facilities that have treated him for his claimed disability 
since 1997.  The RO was also instructed to obtain appropriate 
release forms to obtain those records, to include records of 
treatment received at Carolina Family Care.  The Board also 
instructed the RO to provide the veteran with an examination 
to evaluate the nature and extent of his left leg and left 
arm weakness.

In a July 2000 letter, the RO requested that the veteran 
identify any treatment he had received for his claimed 
weakness of the left arm and left leg since 1997.  The RO 
also asked that he complete the enclosed authorization forms 
for each source of treatment, and for Carolina Family Care, 
so that the RO could obtain the records of such treatment on 
his behalf.  No response to this letter was received by the 
RO.

In October 2000, the veteran underwent a VA medical 
examination.  It was noted that his symptoms had first 
appeared in 1972, but that he obtained no diagnosis.  The 
veteran reported that his pain and weakness are now constant, 
and that they are confined to his left arm and left leg.  
Clinical evaluation revealed normal range of motion in his 
feet, ankles, knees, and hips.  Sensation was found to be 
intact to pinprick and light touch over the dermatomes of the 
lower extremities.  Muscle strength of the lower extremities 
was found to be 5/5 in all joints.  Some pain to palpation 
was noted over the lateral compartment of the left knee, but 
no other abnormalities were found with regard to the left 
knee.  The examiner noted that gait was completely 
nonantalgic with the use of a straight cane as an assistive 
device.  No limp was observed.  Examination also revealed 
normal range of motion in the hands, wrist, elbow, and 
shoulder.  Sensation was found to be intact to pinprick and 
light touch over the dermatomes of the left upper extremity.  
Muscle strength was found to be 4-5/5 in all joints of the 
left arm.  Grip strength was noted to be 5/5, and no atrophy 
was found.  Tinel's sign was noted to be positive over 
Guyon's tunnel on the left, with radiating paresthesia into 
the fourth and fifth fingers of the left hand.  The examiner 
noted an assessment of "pain and weakness in his left arm, 
and the left leg, with the diagnosis of Guyon Tunnel Syndrome 
in the left hand."  The examiner also noted that "[i]n my 
opinion there is no weakness of the left arm and left leg . . 
. [i]t is at least as likely that his left arm and left leg 
had its onset during service."

In March 2001, the RO determined that the opinion of the 
October 2000 VA examiner had to be clarified.  It was noted 
that, although the examiner had concluded at one point that 
there was pain and weakness in the left arm and leg, he later 
concluded that there was no pain and weakness in the left arm 
and leg.

In an April 2001 addendum, a VA physician reviewed the report 
of the veteran's October 2000 VA examination.  It was noted 
that examination had revealed no evidence of significant 
pain, weakness, or numbness in the left lower extremity, and 
no evidence of pain or numbness in the left upper extremity.  
It was further noted that some loss of strength was noted in 
the left upper extremity, which was described as 4/5 as 
opposed to 5/5.  The physician also noted that there was a 
positive Tinel sign over the Guyon tunnel of the left hand 
with radiating paresthesia in the fourth and fifth fingers of 
the left hand.  The physician concluded that, despite the 
fact that the veteran's chief complaints were pain and 
weakness in the left leg and left arm, there was no 
significant evidence of pain in either the left leg or left 
arm.  He further concluded that there was also no objective 
evidence of weakness in the left leg, but that there was some 
minor weakness in the left upper extremity.

In a May 2001 rating decision, the RO granted entitlement to 
service connection for weakness in the left upper extremity, 
and assigned a noncompensable evaluation.  

In the May 2001 SSOC, the RO continued to deny the veteran's 
claim of entitlement to service connection for a disability 
manifested by weakness in the left leg.  In the SSOC, the RO 
noted that the veteran had not replied to its July 2000 
letter requesting information of additional treatment.

In a March 2002 letter, the RO advised the veteran as to what 
the evidence must show in order to substantiate his claim.  
The RO also advised the veteran of the best type of evidence 
that he could submit in support of his claim.  The RO 
explained that, if he completed the enclosed authorization 
forms, it could obtain any records that he identifies on his 
behalf.  No response to this letter was received by the RO.  

In the May 2002 SSOC, the RO continued to deny the veteran's 
claim.  In the SSOC, the RO noted that the veteran had not 
replied to its May 2000 letter.




The veteran's case was subsequently returned to the Board.  
After reviewing the claims folder, the Board concluded that 
further evidentiary development was required.  In a November 
2002 letter, the Board advised the veteran that it was 
important that he report for a VA examination.

In December 2002, the veteran underwent another VA 
examination.  In reporting his health history, he reported 
that he had served in the Navy from 1970 to 1979 as a ship 
fitter, and that he was concerned about possible manganese 
exposure via welding vapors.  He indicated that he began to 
experience left hand and left thigh numbness in 1972, and 
that he experienced numbness and tingling in his left arm and 
leg in 1979.  The veteran noted that he also began to develop 
a tremor in the early 1990's involving both upper 
extremities, but that a variety of studies conducted during a 
1992 hospitalization were unremarkable.  He stated that he 
was currently experiencing a tremor involving both upper 
extremities, and that he also had weakness and muscle cramps 
involving the entire left side of his body with milder 
symptoms on the right.  He also complained of fatigue, 
tingling, neck pain, bad pain, and headaches.

Clinical evaluation revealed a prominent postural tremor, 
involving both upper extremities.  There was no resting 
tremor or cog wheeling.  The examiner found that fine motor 
movements were mildly slow in both hands, in the left more so 
than in the right.  Some mild weakness was found in the left 
arm and left leg in a global fashion versus submaximal 
effort.  The examiner found that there was no appreciable 
muscle wasting and no fasciculation.  Sensory examination was 
found to be intact to light touch, with no extinction to 
double simultaneous.  Temperature, vibration, and pinprick 
were perceived in a normal fashion.  Ambulation was found to 
be slow and stiff, without lateralization.  The examiner 
observed that the veteran used a cane to assist with balance.  
Muscle strength reflexes were found to be 1+ and symmetric in 
the upper and lower extremities. 


The examination was found to be consistent with an essential 
tremor.  The examiner explained that a tremor of manganese 
toxicity would be a resting tremor associated with 
extrapyramidal symptoms and signs.  For this reason, the 
examiner concluded that the veteran's symptoms did not 
suggest manganese toxicity.  With respect to the veteran's 
left-side symptoms, the examiner found that the cause could 
not be determined despite a thoroughly neurodiagnostic 
evaluation.  It was determined that the tremor was not 
related to service, but that he could not state whether the 
left-side symptoms were related to service because the cause 
of the symptoms was not known. 

In a letter dated in January 2003, the Board informed the 
veteran that the report of his December 2002 VA examination 
was going to be considered in the adjudication of his claim.  
He was advised that he and his representative could submit 
additional evidence or argument in support of his claim, but 
that such evidence or argument had to be submitted within 60 
days. 

No additional correspondence or evidence was received 
directly from the veteran.  In March 2003, the veteran's 
accredited representative submitted a Written Brief 
Presentation in support of his claim. 

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law has been inconsistent as to whether the new 
statute should be given retroactive effect.  The U.S. Court 
of Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See Holliday v. Principi, supra; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
that had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in December 1992, the SSOCs issued in May 2001, and May 2002, 
and correspondence from the RO, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, he has also been given 
notice that VA has a duty to assist him in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  In particular, the Board notes 
the May 2002 letter in which the RO advised the appellant as 
to the evidence required to substantiate a claim for service 
connection, and as to VA's duty to assist him in obtaining 
that evidence.  

The Board believes that all obtainable evidence identified by 
the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

As discussed in the Factual Background, the veteran has 
reported receiving disability benefits from the Social 
Security Administration.  During his October 1997 hearing, 
however, he explained that he had not undergone any 
disability examinations through that agency, and that he 
merely submitted copies of the same treatment records that 
had been submitted in support of his claim for VA benefits.  
Thus, the Board concludes that there is no need to obtain the 
veteran's records from that agency.

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for disability manifested
by weakness in the left leg

The veteran is seeking entitlement to service connection for 
a disability manifested by weakness in the left leg.  It 
appears that he is also contending that this disability is 
manifested by tremors.  He argues that this disability was 
incurred as a result of exposure to various toxic chemicals 
while serving as a ship fitter during service.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997). 

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a disability 
manifested by weakness and numbness in the left leg.  In 
essence, the Board concludes that repeated physical 
examination and diagnostic testing has failed to establish 
the existence of an underlying disorder manifested by these 
symptoms. 

In this regard, the Board notes the records of the veteran's 
January 1992 VA hospitalization, in which the results of 
numerous diagnostic studies were found to be within normal 
limits.  It was found that he suffered from atypical 
depression as well as a probable conversion phenomenon 
secondary to that depression.  Thereafter, he was again 
hospitalized in June 1992, but work-ups in general medicine, 
neurology, and rheumatology were essentially negative.  In 
the Hospital Summary, it was noted that no organic cause had 
been found for his symptoms during that admission or during 
his previous admission.  It was determined that the veteran 
had an anxiety disorder, which was aimed at either his blood 
pressure medication or an event in his past not specified, 
and that he was converting this to physical symptomatology.  
He was given a diagnosis of anxiety disorder, not otherwise 
specified, and somatization disorder.  Thereafter, in a 
September 1992 clinical note, it was noted that no organic 
cause had been discerned for his symptoms.

At the veteran's October 2000 VA examination, there was a 
somewhat conflicting diagnosis by the examining physician.  
This opinion was subsequently clarified in an April 2001 
addendum in which it was noted that there was objective 
evidence of weakness in the veteran's left upper extremity, 
but no objective evidence of pain, weakness, or numbness in 
his left lower extremity.  An additional VA examination was 
conducted in December 2002, which revealed neurological 
examination to be essentially normal in the left lower 
extremity.  The examiner concluded that he could not 
determine the cause of the veteran's reported symptoms.  In 
light of the aforementioned findings, the Board concludes 
that repeated physical examination and diagnostic testing has 
failed to establish the existence of an underlying disorder 
manifested by weakness and/or numbness in the left lower 
extremity.  

The Board notes that the Court has had occasion to discuss 
what constitutes a disability.  The Court held that a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)).  In this case, there are subjective 
complaints of weakness and numbness in the left leg without 
any evidence of any underlying pathology.  Since there is no 
competent medical evidence of the existence of a clinical 
disability manifested primarily by weakness and numbness in 
the left lower extremity, this claim must be denied.  See 
Rabideau, 2 Vet. App. at 144.

The Board has, of course, considered the June 1993 letter 
from a private physician who argued that the veteran had real 
symptoms, which warranted further study and evaluation.  We 
also considered letters from Dr. L.G., who determined that he 
could not determine the cause of the veteran's symptoms, but 
noted that they dated back to his time in service.  Although 
these physicians appear to be suggesting that there is some 
sort of organic cause for the veteran's complaints, neither 
physician was able to provide a diagnosis.  Thus, their 
opinions ultimately appear to be consistent with the reports 
of the veteran's VA hospitalizations and VA examinations, 
which failed to establish the existence of an underlying 
disorder manifested by weakness and/or numbness in the left 
lower extremity.  

The Board has also considered the statements submitted by the 
VA psychologist, who has repeatedly asserted that he did not 
believe that a somatoform disorder, or other psychiatric 
disability, would account for the veteran's symptoms.  
However, while that psychologist may not believe that the 
veteran's symptoms are somatic in nature, he has also been 
unable to provide any conclusive diagnosis to account for 
these symptoms.  As discussed in detail above, the veteran 
has undergone numerous physical examinations and diagnostic 
studies, which have failed to establish an underlying 
disorder to explain his symptoms.  Because the existence of a 
clinical disability manifested primarily by weakness and 
numbness in the left lower extremity has not been 
established, the Board must conclude that the preponderance 
of the competent and probative evidence is against the 
veteran's claim.  See Rabideau, 2 Vet. App. at 144.

The veteran also appears to be asserting that his tremors are 
another manifestation of a disease incurred in service.  
However, while the December 2002 VA examiner determined that 
the veteran did experience tremors, he concluded that they 
were not related to the his military service.  In regard to 
the veteran's contention that they were related to manganese 
exposure in service, the examiner explained that tremors 
associated with manganese toxicity are resting tremors, 
associated with extrapyramidal symptoms and signs.  He 
explained that his examination was consistent with a 
diagnosis of an essential tremor, which is a hereditary 
disorder.  The Board notes that this is consistent with the 
report of his January 1992 hospitalization, which revealed 
that he was given a diagnosis of tremors of possibly the 
essential type.  In light of this evidence, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's tremors were incurred in or 
aggravated by service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim, and his testimony at the Travel 
Board hearing before the undersigned.  However, the Board is 
not permitted to reach medical determinations without 
considering independent medical evidence to support our 
findings, and we must cite to competent evidence of record to 
support our conclusions.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
It is well established that, as a layman, the veteran is not 
considered capable of opining on matters requiring medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for a 
disability manifested by tremors and by weakness and numbness 
in the left leg.


ORDER

Entitlement to service connection for a disability manifested 
by tremors and by weakness and numbness in the left leg is 
denied.



		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

